In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00059-CR



       KIMBERLY SUEANNE DRAKE, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 29024




      Before Morriss, C.J., Stevens and van Cleef, JJ.
       Memorandum Opinion by Justice van Cleef
                               MEMORANDUM OPINION

       Kimberly Sueanne Drake appealed the imposition of attorney fees and a time payment

fee resulting from her conviction of possession of a controlled substance in an amount less than

one gram. During the pendency of this appeal, on June 16, 2022, the trial court sua sponte

entered a nunc pro tunc judgment adjudicating guilt.        The State has provided us with a

supplemental record showing that (1) the trial court did not assess attorney fees in the nunc pro

tunc judgment and (2) there is no balance due for either the attorney fees or the time payment fee

in the amended bill of costs.      Consequently, Drake’s complaint regarding the erroneous

assessment of fees is moot.

       Accordingly, we affirm the trial court’s nunc pro tunc judgment adjudicating guilt.




                                                    Charles van Cleef
                                                     Justice

Date Submitted:       July 26, 2022
Date Decided:         August 11, 2022

Do Not Publish




                                                2